Citation Nr: 1733653	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as memory problems.

2.  Entitlement to service connection for residuals of a TBI, claimed as dizziness and/or balance problems.

3.  Entitlement to service connection for residuals of a TBI, claimed as neuropathy of the face (trigeminal neuralgia).

4.  Entitlement to service connection for residuals of a TBI, claimed as chronic pain.

5.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea, hypersomnia, and sleeplessness) as a residual of a TBI, or as secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video conference hearing before the Board, but since he did not appear for the hearing scheduled in December 2013 the request is considered withdrawn.

These matters were remanded in April 2015 for additional development.

The issues of service connection for dizziness and/or balance issues and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran does not have a chronic pain disorder and that his chronic musculoskeletal pain is not related to military service or any injuries incurred therein.

2.  The record does not contain evidence of a diagnosed memory loss disorder or cranial nerve disorder to include trigeminal neuralgia, and complaints of memory loss are likely due to service-connected disabilities and age.  


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a chronic pain disorder.  38 USCA §§ 1110, 1131, 5107 (West 2014), 38 C F R §§ 3 102, 3 303 (2016).

2.  The criteria are not met to establish service connection for a memory loss disorder.  38 USCA §§ 1110, 1131, 5107 (West 2014), 38 C F R §§ 3 102, 3 303 (2016).

3.  The criteria are not met to establish service connection for a cranial nerve disorder.  38 USCA §§ 1110, 1131, 5107 (West 2014), 38 C F R §§ 3 102, 3 303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The duty to notify has been met.  See May 2009 VCAA Letter.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has also been met.  Service treatment records, VA treatment records, private treatment records, and a VA examination for a chronic pain disorder have been associated with the claims file.  An examination for memory loss was not needed since there is no evidence of a current diagnosis.  The record contained evaluations in which his complaints were evaluated and no deficit or diagnosis was found to be present.

Pursuant to the Board's April 2015 remand, the Veteran was asked to complete and submit authorizations for additional private treatment records, but no response was received.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Chronic Pain Disorder

The Veteran contends he has a chronic pain disorder that is related to his military service, to include an in-service head injury.

Aside from headaches, which are already service-connected, the Veteran's service treatment records show no evidence of chronic pain symptoms.  A September 1966 record shows X-rays contained evidence of a past scapula fracture and that the Veteran had current complaints of refractory pain.  See page 89 of STR - Medical.  In February 1968, he was treated for shrapnel wound to his face.  See page 6 of STR - Medical.  He had left forehead and right knee contusions resulting from a motor vehicle accident in October 1971.  See page 10 of STR - Medical.  In February 1976, he complained of low back pain that was diagnosed as muscle strain.  See page 59 of STR - Medical.

Although the available post service medical treatment records do not contain a diagnosis of a chronic pain disorder, the record does contain evidence of chronic musculoskeletal pain.  See page 12 of Medical Treatment record - Government Facility received December 2010.  Chronic pain was first reported in the back in February 2002 and was of recent onset.  See page 20 of Medical Treatment record - Government Facility received August 2009.  He reported mandibular joint pain in September 2005.  Musculoskeletal pain was noted in January 2005 and numerous times since.  See page 16 of Medical Treatment record - Government Facility received August 2009.  A record dated in October 2005 indicates he had a history of facial pain.  See pages 12 and of Medical Treatment record - Government Facility received August 2009.  In November 2009, he complained of general body pain.  See page 22 of Medical Treatment record - Government Facility received December 2010.  Chronic heel pain was reported in October 2013.  See page 253 of Medical Treatment record - Government Facility received December 2015.

On January 2016 VA examination, the Veteran reported having chronic pain since 1969 that was in his shoulders, entire spine, and knees.  Findings revealed widespread musculoskeletal pain, but he did not meet the requirements for a diagnosis of fibromyalgia.  See C&P Exam received January 2016.  

In an April 2016 addendum, the clinician wrote that after review of the chart he did not believe the Veteran's chronic pain was a result of the military based on his motor vehicle accident or shrapnel wounds.  These conditions were not significant to cause a lifelong disability and neuropsychological testing in 2008 cleared him to work in airport security.  With age and many other medical issues, he has chronic pain that the clinician could not link it back to military.  See Email Correspondence received April 2016.

As previously noted, the Veteran has not been diagnosed with a chronic pain disorder.  The cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  Thus, service connection for a chronic pain disorder is not warranted.

With regard to the Veteran's chronic musculoskeletal pain, there is no evidence that links such pain to his military service.  Significantly, the VA examiner specifically considered these complaints, but provided a very probative opinion against a nexus to service that was adequately supported by his rationale.

The Board has also taken into account the many years between service and the earliest complaints of pain and finds that this is also a factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  He also asserted that he did not seek treatment during or right after service for many of his complaints.  See correspondence received February 2010.  However, the earliest available treatment records do not show a longstanding problem with chronic pain.  Thus, his assertion that he has had chronic pain since service is not credible in light of the post-service treatment records and medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, it is not probative.

In light of the foregoing, a preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the Veteran is not afforded the benefit-of-the-doubt.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  Thus, the claim for service connection is denied.
Memory Loss Disorder

The Veteran contends that he has a memory loss disorder due to service, to specifically include the head injury incurred there in.  However, there is no clinical evidence of a diagnosed memory loss disorder, which is a threshold requirement to establish service connection.  

There are no complaints of memory loss in the Veteran's service treatment records.  An August 1972 fitness report notes he had a retentive memory.  See Military Personnel Record.

Post service treatment records note complaints of memory loss, but there is no clinical evidence or diagnosis to support evidence of a disorder.

In July 2005, the Veteran complained of having memory loss during the past several months, but this was found to be only a subjective complaint since there were no objective symptoms found on examination.  See page 14 of Medical Treatment record - Government Facility received August 2009.

In June 2008, he reported having difficulty with memory problems concerning things such as names and dates.  The physician suspected that the memory loss complaints were related to the Veteran's depression.  The following month the Veteran indicated that he believed his memory problems were related to his PTSD and possibly job stress.  See pages 43 and 45 of Medical Treatment record - Government Facility received May 2009.

The Veteran was referred for a neuropsychological evaluation for an assessment of possible dementia.  His psychiatrist had indicated there were possible signs of early dementia due to some observed difficulty with word-findings.  In July 2008, he had a thorough evaluation and was found to be well within normal limits on all of the neuropsychological tests, including delayed memory and other tests that tend to be sensitive to early Alzheimer's disease and other forms of dementia.  There was no indication of current organic brain dysfunction.  The clinician noted that some of the changes the Veteran has noticed may be due to normal, age-related changes such as increased susceptibility to distraction or to a relative weakness in attention that could be related to his history of CABG and/or PTSD.  See Medical Treatment Record - Non-Government Facility received February 2010.

The Veteran underwent a second neuropsychological evaluation in January 2009 after expressing similar complaints of memory loss.  He reported having had a period of loss of consciousness during service after an explosion, and that in 2006 he had gone to a reunion with people he served with during that time and he had been unable to recall the names of many people or of events before the explosion and up through the time of his discharge following the explosion.  After administering various tests, the neuropsychologist found that despite the Veteran's complaints of memory deficits, the actual testing of his memory systems revealed intact functioning.  See Medical Treatment Record - Non-Government Facility received February 2010.

Subsequent records continue to show occasional complaints of memory problems; however, a June 2017 record indicates the Veteran had impaired decision-making capacity due to recent short term memory impairment.  See pages 132 to 135 of CAPRI records received July 2017.

As shown by the evidence, the Veteran does not have a diagnosis of a memory loss disorder.  Furthermore, his complaints of memory loss were thought to be possibly related to aging, and history of coronary artery bypass grafting (CABG) and/or posttraumatic stress disorder (PTSD).  Notably, the Veteran's PTSD and heart disorder are already service-connected disabilities.  

While there appears to be some recent, objective evidence of memory problems this was observed almost 40 years after separation from service and there is no indication that it is related to service.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cranial Nerve Disorder 

The Veteran contends that he has a cranial nerve disorder related to his service, to include the head injury incurred therein.

His service treatment records show he was in a motor vehicle accident in October 1972 that resulted in a mild concussion.  He also had minor shrapnel wound to his left nostril in February 1968.  See pages 6 and 10 of STR - Medical.  There are no complaints of a cranial nerve disorder at the time of these injuries or in any of the other service treatment records.  

Post-service treatment records show he complained of numbness in the middle of his head in July 2005.  In October 2005, he complained of facial pain, paresthesia, and weakness.  He was also shown to have temporomandibular joint disorder (TMJ).  An otolaryngology consult the following month indicated a cranial nerve survey was negative.  The diagnoses included neuralgia, trigeminal, probably related to other neritic problems but worsened by left TMJ syndrome.  See pages 4, 5, and 14 of Medical Treatment record - Government Facility received  

On January 2016 VA examination for cranial nerve disorders, the clinician noted the Veteran's diagnosis of trigeminal neuralgia in 2005.  The Veteran indicated that he went to a chiropractor who adjusted his TMJ and that after this he had no more problems.  On examination, the Veteran did not have any symptoms or findings associated with his cranial nerves.  See C&P Exam received in January 2016.

In March 2016, the clinician provided an opinion that neuropathy of the face or trigeminal neuralgia was not caused by military service.  The Veteran was discharged from the military in 1978 and this occurred in 2005.  He added that trigeminal neuralgia can be caused by unknown etiologies.  See C&P Exam received April 2016.

There is no evidence that the Veteran had a cranial nerve disorder other than trigeminal neuralgia.  Although this disorder was present in 2005, there is no evidence to show that it is currently present.  The Veteran reported to the VA examiner that this disorder essentially resolved after a chiropractor adjusted his TMJ, and while it is unclear from the record when this took place, no complaints or diagnosis is noted after 2005.  Given that the disorder resolved several years prior to the Veteran raising his claim, it does not qualify as a "current disability".  See Romanowsky, supra.

In light of the foregoing, a preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the Veteran is not afforded the benefit-of-the-doubt.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  Thus, the claim for service connection is denied.


ORDER

Service connection for a chronic pain disorder is denied.

Service connection for a memory loss disorder is denied.

Service connection for a cranial nerve disorder is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that there was not substantial compliance with the prior remand directives; thus, additional development is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The opinion for dizziness and balance problems is inadequate because the Board's remand specifically instructed the clinician to address the abnormal auditory brainstem response (ABR) noted in July 2005; there was no mention of this in the examination or in the opinion to suggest this was considered.  

The opinion for a sleep disorder is inadequate because the clinician was instructed to consider the ex-wife's statement that she married the Veteran when he was in service and that during their marriage he had sleeping problems and snored.  There was no reference to her statement in the examination report or the opinion to suggest that this was considered.  The Board also requested an opinion on whether the Veteran's hypersomnia and/or sleeplessness were considered to be symptoms of his PTSD.  The clinician's notation that the Veteran reported being tired because he cared for his wife at night and had nightmares due to PTSD is merely reporting the Veteran's statement and is not a medical opinion.  With regard to secondary service connection, the clinician stated that hypertension was not caused by obstructive sleep apnea, which is not the opinion sought.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion regarding the etiology of the Veteran's dizziness and/or balance problems.  The entire electronic claims file and a copy of this REMAND must be made available to the clinician for review.  If the clinician finds that an examination is needed then one should be scheduled.

The clinician should offer an opinion on whether the Veteran's dizziness and/or balance problems at least as likely as not had their onset or are otherwise related to his military service to include in-service head injuries.  In offering an opinion and a complete rationale, the clinician must discuss the relevance of the abnormal ABR in July 2005.

2.  Obtain a supplemental opinion regarding the etiology of the Veteran's sleep disorder.  The entire electronic claims file and a copy of this REMAND must be made available to the clinician for review.  If the clinician finds that an examination is needed then one should be scheduled.

Based on a review of the record, the examiner is to provide responses to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea (OSA) had its clinical onset during service or is otherwise related to his service, to include his in-service head injuries (shrapnel wound to the face and mild concussion from a motor vehicle accident)?  In rendering this opinion the examiner must consider the ex-wife's statement that she married the Veteran when he was in service and that during their marriage he had sleeping problems and snored.

(b) Is it at least as likely as not that the Veteran's hypertension caused his OSA?

(c) Is it at least as likely as not that the Veteran's hypertension aggravated his OSA?

(d) Are any of the Veteran's symptoms of hypersomnia and/or sleeplessness considered to be symptoms of his PTSD?

A complete rationale must be provided for all opinions offered

3.  Finally, readjudicate the claims on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


